UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:October 31, 2014 Date of reporting period:October 31, 2014 Item 1. Reports to Stockholders. ANNUAL REPORT October 31, 2014 FORT PITT CAPITAL TOTAL RETURN FUND c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 1-866-688-8775 Fort Pitt Capital Total Return Fund Dear Fellow Shareholders, As of October 31, 2014, the Net Asset Value (NAV) of the Fort Pitt Capital Total Return Fund (the “Fund”) was $21.07 per share.Total return (including a $0.50763 per share dividend) for the fiscal year ended October 31, 2014 was 11.58%.This compares with a total return of 15.78% for the unmanaged Wilshire 5000 Total Market Index and 17.27% for the S&P 500® Index for the same period. Fund performance for fiscal 2014 again lagged the major indexes. In a solidly bullish year in which higher-multiple health care and technology shares led the charge, and energy, telecommunications and materials lagged, our willingness to hold generally larger businesses with a “value” bent held us back. The few growth-oriented names we own performed well, including the two best performing stocks in our portfolio. Allergan Inc., a maker of drugs and medical devices for both cosmetic and therapeutic uses, saw its shares more than double after the company received a buyout offer from Valeant Pharmaceuticals International, Inc. SanDisk Corporation, a leading manufacturer and marketer of flash memory, rode both the smart-phone and cloud computing waves to a nearly 40% gain for the year. On the downside, our under-weighting in the commodity, energy and materials sectors wasn’t enough to keep the bear market in these segments at bay. Our holdings in BP P.L.C., Joy Global, Inc. and Loews Corporation all saw negative total returns for the year. Finally, longstanding (and large) positions in Verizon Communications, Inc. and AT&T, Inc. basically earned their dividends during the year and no more, also hindering overall returns relative to the indexes. Annualized total return for the three years ended October 31, 2014 was 14.69%, compared to 19.61% for the Wilshire 5000 Total Market Index and 19.77% for the S&P 500® Index.Over the five year period ended October 31, 2014, the Fund’s annualized total return was 14.82%, while the Wilshire 5000 Total Market Index’s annualized return was 17.06% and the S&P 500® Index’s annualized return was 16.69%.Over the ten year period ended October 31, 2014, the Fund’s annualized total return was 7.14%, while the Wilshire 5000 Total Market Index’s annualized return was 8.76% and the S&P 500® Index’s annualized return was 8.20%.Since inception on December 31, 2001, the Fund has produced a total return of 7.96% annualized (167.28% cumulative), compared to 7.42% annualized (150.52% cumulative) for the Wilshire 5000 Total Market Index and 6.61% annualized (127.30% cumulative) for the S&P 500® Index.The annual gross operating expense ratio for the Fund is 1.51%. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-688-8775.The Fund imposes a 2.00% redemption fee on shares held for 180 days or less.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced.Performance figures reflect fee waivers in effect.In the absence of waivers, total returns would be lower. With the bull market now well past its 5th birthday, and the S&P 500® Index and the Wilshire 5000 Total Market Index sporting 3-year total returns approaching 20% annualized, the tone of U.S. equity markets has begun to resemble the “new era” period just prior to the turn of the century. At that time, popular enthusiasm for technology and internet stocks drove valuations to all-time records. In the five years between 1995 and 1999, the S&P 500® Index returned a cumulative 251% (28.6% annualized). Equity accounts managed by Fort Pitt Capital Group, Inc. during this period trailed the S&P 500® Index by a cumulative 74 percentage points (11.7% annualized), a seemingly insurmountable disparity. Yet less than 2½ years after the early 2000 market peak, our managed accounts had recovered this difference due to our value discipline and willingness to hold cash and Treasury bonds when markets had driven prices to uneconomic levels. This time around, the catalyst has been less “new era” and more “financial engineering” – think Federal Reserve money printing, aggressive corporate share buybacks, cost cutting and debt refinancing – but the end result for investors has been only somewhat less bountiful. In the five years ended October 31, 2014, the S&P 500® Index returned a cumulative 116% (16.7% annualized). Over this period our Fund doubled in Fort Pitt Capital Total Return Fund value (assuming reinvestment of dividends), but still trailed the index by a cumulative 17% (3.2% annualized). Certainly a less daunting disparity than 15 years ago, but still meaningful in an era of near-zero interest rates and generally lower stock market returns. We can’t predict the same sort of relative performance recovery over the next few years, particularly if outsized market returns continue, but our approach to evaluating individual businesses and purchasing them at reasonable prices has not changed. Neither has our willingness to hold cash when we are having difficulty finding well run companies at attractive prices. Both attributes have served us well in the past, allowing us to outperform the major indexes from the inception of the Fund, and to do so with levels of share price volatility far lower. As mentioned above, our portfolio holds a mix of both growth and value-oriented investments, with a bias towards value as measured by both absolute and relative ratios of price to book, price to cash flow, price to sales and price to earnings. These characteristics are judged less relevant when the bulls are running. They should be relevant again; we just don’t know when. After a brief hiccup in the first calendar quarter of 2014, the U.S. economy remains the Big Engine That Could. U.S. economic growth accelerated in the third quarter, to an annualized rate of 3.9%. With the dollar appreciating and oil prices falling, U.S. consumers have finally reaped the benefits of six years of household deleveraging. Only three times in the past 25 years has the dollar risen and oil prices dropped as much as this year: in 2001 and 2008, when the world was entering recession, and in 1998, during the Asian financial crisis. The latter episode preceded a boom period for U.S. consumers. Contrary to what we hear from most Federal Reserve economists, low and falling inflation is exactly what the consumer ordered. We’ve been arguing since 2011 that “escape velocity” (defined as sustained growth above 3.5% to 4%) was within reach for the U.S. economy, if only business capital spending would revive. Corporate executives countered that they needed to see consumer spending accelerate before they could commit to new projects. Consumption is inversely related to headline inflation, and lower inflation will likely boost American’s purchasing power by about 2% annualized in coming quarters. If consumers open their wallets, corporations might finally follow suit. Thank you for your continued support of our Fund. Charlie Smith Portfolio Manager Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Small and medium capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The opinions expressed are those of Charles A. Smith through the end of the period for this report, are subject to change, and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Wilshire 5000 Total Market Index is a capitalization weighted index of all U.S. headquartered companies which provides the broadest measure of U.S. stock market performance. It is not possible to invest directly in an index. This information is intended for the shareholders of the Fund and is not for distribution to prospective investors unless preceded or accompanied by a current prospectus. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of Fund holdings, please refer to the Schedule of Investment Section of this report. Price to book current share price/most recent quarterly book value per share. Price to cash flow current share price/trailing 12-month cash flow per share. Price to sales current share price/trailing 12-month sales per share. Price to earnings current share price/trailing 12-month earnings per share. The Fort Pitt Capital Total Return Fund is distributed by Quasar Distributors, LLC. 3 Fort Pitt Capital Total Return Fund Growth of a Hypothetical $10,000 Investment at October 31, 2014 vs. Wilshire 5000 Total Market Index & S&P 500® Index Average Annual Total Return1 Since Inception One Year Five Year Ten Year 12/31/01 Fort Pitt Capital Total Return Fund 11.58% 14.82% 7.14% 7.96% Wilshire 5000 Total Market Index 15.78% 17.06% 8.76% 7.42% S&P 500® Index 17.27% 16.69% 8.20% 6.61% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-688-8775. The Fund imposes a 2.00% redemption fee on shares held for 180 days or less. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment.If it did, total returns would be reduced. 1 Average Annual Total Return represents the average change in account value over the periods indicated. The Wilshire 5000 Total Market Index is an unmanaged index commonly used to measure performance of over 5,000 U.S. stocks. The S&P 500® Index is an unmanaged, capitalization-weighted index representing the aggregate market value of the common equity of 500 stocks primarily traded on the NYSE. 4 Fort Pitt Capital Total Return Fund ALLOCATION OF PORTFOLIO INVESTMENTS at October 31, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. EXPENSE EXAMPLE at October 31, 2014 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (5/1/14 – 10/31/14). Actual Expenses The first line of the following table provides information about actual account values and actual expenses, with actual net expenses being limited to 1.24% per the operating expenses limitation agreement. Although the Fund charges no sales loads, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 5 Fort Pitt Capital Total Return Fund EXPENSE EXAMPLE (Continued) at October 31, 2014 (Unaudited) Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 5/1/14 10/31/14 5/1/14 – 10/31/14 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 6 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS at October 31, 2014 COMMON STOCKS – 81.77% Shares Value Apparel Manufacturing – 3.39% VF Corp. $ Chemical Manufacturing – 4.58% Allergan, Inc. Pfizer, Inc. Zoetis, Inc. Computer and Electronic Product Manufacturing – 8.75% SanDisk Corp. Texas Instruments, Inc. Xilinx, Inc. Credit Intermediation and Related Activities – 5.30% Bank of New York Mellon Corp. F.N.B. Corp. PNC Financial Services Group, Inc. Fabricated Metal Product Manufacturing – 2.34% Parker Hannifin Corp. Insurance Carriers and Related Activities – 6.91% Arthur J. Gallagher & Co. Erie Indemnity Co. – Class A Loews Corp. Machinery Manufacturing – 3.11% General Electric Co. II-VI, Inc.* Joy Global, Inc. Miscellaneous Manufacturing – 6.72% Medtronic, Inc. Rockwell Automation, Inc. Nonmetallic Mineral Product Manufacturing – 1.96% Headwaters, Inc.* The accompanying notes are an integral part of these financial statements. 7 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) at October 31, 2014 COMMON STOCKS – 81.77% (Continued) Shares Value Paper Manufacturing – 3.04% Kimberly-Clark Corp. $ Petroleum and Coal Products Manufacturing – 2.64% BP PLC – ADR Primary Metal Manufacturing – 1.10% Matthews International Corp. – Class A Professional, Scientific, and Technical Services – 5.20% Amgen, Inc. NetScout Systems, Inc.* Publishing Industries (except Internet) – 6.74% CA, Inc. Microsoft Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 2.11% The Charles Schwab Corp. Telecommunications – 7.18% AT&T, Inc. Verizon Communications, Inc. Windstream Corp. Transportation Equipment Manufacturing – 7.37% The Boeing Co. Honeywell International, Inc. Utilities – 3.33% Kinder Morgan, Inc. TOTAL COMMON STOCKS (Cost $25,148,872) EXCHANGE-TRADED FUNDS – 1.33% iShares MSCI Japan ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $743,483) The accompanying notes are an integral part of these financial statements. 8 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) at October 31, 2014 SHORT-TERM INVESTMENTS – 15.10% Shares Value Money Market Funds – 9.58% Goldman Sachs Financial Square Funds – Prime Obligations Fund – Institutional Class, 0.03%† $ Invesco STIC – Liquid Assets Portfolio – Institutional Class, 0.06%† Principal Amount U.S. Treasury Bills – 5.52% U.S. Treasury Bill, 0.07%, due 7/23/15+ $ TOTAL SHORT-TERM INVESTMENTS (Cost $8,197,800) Total Investments (Cost $34,090,155) – 98.20% Other Assets in Excess of Liabilities – 1.80% NET ASSETS – 100.00% $ *Non-income producing security. †Rate shown is the 7-day annualized yield at October 31, 2014. +Rate shown is the discount rate at October 31, 2014. ADR – American Depository Receipt The accompanying notes are an integral part of these financial statements. 9 Fort Pitt Capital Total Return Fund STATEMENT OF ASSETS AND LIABILITIES at October 31, 2014 ASSETS Investments, at market value (cost $34,090,155) $ Cash Receivable for Fund shares sold Dividends and interest receivable Prepaid expenses Total assets LIABILITIES Due to advisor Fund shares redeemed Administration and fund accounting fees Audit fees Transfer agent fees and expenses Pricing fees Legal fees Custody fees Shareholder reporting fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Total net assets $ Shares outstanding (unlimited number of shares authorized, par value $0.01) Net Asset Value, Redemption Price and Offering Price Per Share+ $ + A charge of 2% is charged on the redemption proceeds of shares held for 180 days or less. The accompanying notes are an integral part of these financial statements. 10 Fort Pitt Capital Total Return Fund STATEMENT OF OPERATIONS For the year ended October 31, 2014 INVESTMENT INCOME Income Dividends $ Interest Total investment income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Legal fees Custody fees (Note 4) Chief Compliance Officer fees (Note 4) Shareholder reporting Other Trustee fees Pricing fees Total expenses before fee waiver Less: fee waiver from Advisor (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 Fort Pitt Capital Total Return Fund STATEMENTS OF CHANGES IN NET ASSETS For the For the Year Ended Year Ended October 31, 2014 October 31, 2013 OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies — 78 Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Net investment income ) ) Net realized gains ) — Total distributions ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Proceeds from shares issued in reinvestment of dividends Cost of shares redeemed* ) ) Net increase in net assets resulting from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ CHANGES IN SHARES OUTSTANDING Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net increase in Fund shares outstanding Shares outstanding, beginning of year Shares outstanding, end of year *Net of redemption fees of $1,443 and $572, respectively. The accompanying notes are an integral part of these financial statements. 12 Fort Pitt Capital Total Return Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the year For the Year Ended October 31, Net asset value, beginning of year $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less dividends: Dividends from net investment income ) Dividends from net realized gains ) — Total dividends ) Redemption fees # 0.00# Net asset value, end of year $ Total return1 % Supplemental data and ratios: Net assets, end of year $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers % After expense reimbursement and waivers % Ratio of net investment income to average net assets: Before expense reimbursement and waivers % After expense reimbursement and waivers % Portfolio turnover rate 12
